Citation Nr: 0524719	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-14 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased initial rating, in excess of 
20 percent for type 2 diabetes mellitus with diabetic 
retinopathy, cataracts, and impotence.

2. Entitlement to an increased initial rating, in excess of 
10 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in February 2003, which granted the claim and 
assigned an initial disability rating of 10 percent for PTSD, 
effective March 1, 2002, and 20 percent for diabetes 
mellitus, effective May 8, 2001.

The veteran provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in June 2005.  
Further, the veteran also submitted additional evidence for 
the Board's consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects that the 
veteran's PTSD is manifest by depressed mood, anxiety, 
chronic sleep impairment, as well as mild to moderate social 
impairment.

3.  The competent medical evidence reflects that the 
veteran's diabetes mellitus with diabetic retinopathy is 
manifest by regular insulin use and a restricted diet.


CONCLUSION OF LAW

1.  The criteria for a rating of 30 percent, but not greater, 
for the veteran's service-connected PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2004).

2.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus with diabetic retinopathy, 
cataracts, and impotence have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.75, 4.84a, Diagnostic Code 6061 to 6079; 4.119, Diagnostic 
Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b)(2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

In this case, the veteran first raised the issue of 
entitlement to a higher initial evaluation for his type 2 
diabetes mellitus with diabetic retinopathy in his January 
2004 Notice of Disagreement, which was clearly after the 
February 2003 rating decision.  VA's Office of General 
Counsel indicated in VAOPGCPREC 8-2003 that when VA receives 
a Notice of Disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
Statement of the Case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue, if VA has already given the section 
5103(a) notice regarding the original claim.

Regardless, by a February 2004 letter, the veteran was 
advised of the evidence needed to substantiate his increased 
rating claims, as well as what information and evidence must 
be submitted by him, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any additional evidence he wanted to have 
considered.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the March 2004 Statement of the 
Case (SOC).  These documents served notice to the veteran of 
the law and governing regulations regarding this case, 
including the criteria for establishing higher evaluations, 
as well as the reasons for the determinations made with 
respect to his claims.  In addition, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Thus, the duty to notify has been 
satisfied.

The Board finds that in this case the delay in issuing the 
section 5103(a) notice with regard to the claims for increase 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after the notice was 
provided.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The record includes the veteran's service medical 
records, private medical records, VA treatment records, and 
VA examination reports.  Thus, the Board concludes that the 
duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

Service connection for diabetes mellitus with diabetic 
retinopathy and for PTSD was established by the February 2003 
rating decision.  The veteran appealed the initial 
evaluations assigned for these disorders.

Private treatment records dating from August 1993 through 
March 2002 detail the veteran's treatment for an eye 
condition.  A September 2000 report noted visual acuity of 
20/60 in the right eye and 20/70 in the left eye.  There is 
no indication whether this is corrected vision, nor whether 
it is near or distant vision.  A report from March 2001 noted 
corrected visual acuity of 20/50 bilaterally.  In June 2001, 
corrected visual acuity was 20/50 in the right eye and 20/40 
in the left.  In September 2001, corrected visual acuity was 
20/30 in the right eye and 20/40 in the left.  In November 
2001, corrected visual acuity was 20/50 and 20/30 in the 
right eye and 20/60 in the left.  In January 2002, corrected 
visual acuity was 20/30 bilaterally.  None of these reports 
indicate whether distant or near visual acuity was being 
reported.  Diagnoses included diabetic retinopathy and 
clinically significant macular edema.  One report noted the 
veteran was "barely a legal driver" and instructed the 
veteran not to drive at night.

Private records from August and September 2000 address the 
veteran's treatment for diabetes mellitus.  Subsequent 
private records from November and December 2000 indicate the 
veteran was learning about controlling and managing his 
diabetes.

Outpatient records from September 2001 relating to the 
veteran's PTSD, indicated the veteran was doing well, but 
noted continuing nightmares and flashbacks.  These symptoms 
were said to be improving.  The veteran had no suicidal or 
homicidal ideation at that time.  Also, the veteran reported 
adjusting satisfactorily on his medication regimen and 
activities.  A Global Assessment of Functioning (GAF) score 
of 50 was provided.

In a February 2002 assessment, the veteran continued to 
report nightmares and flashbacks, with difficulty sleeping.  
Incidents of these sleep interruptions varied, and numbered 
as many as three in one week.  The veteran was employed full 
time at that time as a security officer at a youth detention 
center, and was receiving retirement from the New York police 
department.  He indicated that he liked his job.  He 
described his marital relationship as great, and that he 
hears from his kids when they need money.  The veteran 
indicated an increase in PTSD symptoms in the years prior to 
this intake assessment.  While he had no suicidal or 
homicidal thoughts, the report did note additional symptoms 
such as intrusive thoughts of combat, social isolation, and 
depression.  There was no evidence of a thought disorder.  
His social and family assessment was good with family, and he 
had friends who lived out of state that he visited several 
times a year. 

Insulin dependency was also noted in this assessment as well, 
with the veteran indicating that he administers insulin with 
the use of a pump every three days.  The interim plan of care 
developed for the veteran included attending treatment 
planning with the "Specialty Program" to learn how to live 
with PTSD.

Other notes indicate outpatient consults for psychology and 
other matters from June 2001 through May 2002.  These records 
show the veteran's participation in group therapy and 
cooperation in developing coping techniques for his 
condition.

The veteran was accorded a VA examination for PTSD in 
November 2002.  His service history was discussed, including 
his combat experiences.  The veteran reported that these 
incidents left him feeling detached, alienated, numb, 
depressed, and affected by insomnia.

The examiner noted the veteran's subjective symptoms to 
include nightmares, flashbacks that occurred two to three 
times per month, nervousness, irritability, insomnia and 
night sweating, short temper, poor concentration at times, 
guilt, anger, and avoidance of movies and activities that 
evoke memories of Vietnam.  Upon mental status examination, 
the veteran was noted to be hyperalert, yet depressed.  He 
was said to be tending to isolate himself.  His speech was 
coherent and relevant.  His mood was reported as nervous and 
depressed from time to time.  Affect was constricted to a 
certain degree.  Suicidal and homicidal thoughts were denied, 
as were hallucinations.  The veteran was noted to have intact 
insight and judgment.  Orientation and memory were preserved.  
Moderate PTSD was diagnosed.  The examiner assigned a GAF 
score of 60 for "moderate PTSD symptoms and is still trying 
to cope at this time."  

In addition to his PTSD examination, the veteran was accorded 
an examination for diabetes mellitus by VA in November 2002.  
The claims file was reviewed.  The veteran gave a history of 
diabetes mellitus, and said he was originally diagnosed in 
1973.  While noting a history of hypoglycemic reactions, the 
veteran indicated no such instances of late.  The veteran had 
gained as much as ten pounds in the last year, but said he 
watches his diet.  He has no restrictions in his activities.  
The veteran denied ketoacidosis.  He also indicated a history 
of diabetic retinopathy since August 2002.  The veteran noted 
that he was taking Altace and administering Humibid insulin 
with a pump.  He was seeing a care provider every three 
months and noted that he sometimes felt tired.  Upon physical 
examination, blood work indicated a glucose level of 176 
milligrams per deciliter.  Urinalysis was normal.  On 
neurological testing, the veteran felt 100 percent of the 
tested parts in upper and lower extremities.  Based on the 
veteran's symptoms, the examiner diagnosed him with type 2 
diabetes mellitus and proliferative diabetic retinopathy.  
Macular degeneration was also noted, as was the veteran's 
corrective laser eye surgery.

The veteran was accorded an examination in May 2003 to assess 
the current level of his eye condition.  The veteran reported 
to the examiner that he has had five eye surgeries and he 
cannot drive at night.  He reported being referred to eye 
specialists in the past.

Upon physical examination, the veteran's physical acuity was 
noted.  His uncorrected right eye was found to be 20/200 near 
and 20/80 far.  Corrected, the veteran's right eye was 20/25 
near and 20/30 far.  As for the left eye, results showed 
uncorrected vision of 20/200 near and 20/70 far.  Corrected 
left eye visual acuity was 20/40 near and 20/40+ far.  No 
diplopia was found.  He was found to be slightly nearsighted 
with a minor amount of astigmatism and presbyopia.  Tonometry 
was well within the normal range.  The examiner diagnosed the 
veteran with diabetic retinopathy and cataracts.  

Private treatment records from August 2003 include complaints 
from the veteran's wife that he is depressed.  Notes from 
October 2003 indicate a wound, possibly related to his 
coronary surgery in July 2003, was opening up on the 
veteran's leg.  He was encouraged to go back to work and 
change dressings regularly.

In a hearing before the Board in June 2005, the veteran 
indicated limitations to night driving and the fact that his 
right eye has "got problems."  He also indicated that he 
cannot read or write due to his vision.  The veteran was 
noted to have retired in December 2004.  He has not been 
hospitalized since 1973.

With respect to his PTSD, the veteran testified that he does 
not get along well with his second wife.  He said that they 
sleep in different bedrooms because of his nightmares and 
fighting in his sleep.  The veteran indicated limited 
socialization, except for a friend at the VA hospital.  He 
stated that he had some fear of crowds, but he does sit in a 
middle pew at church.  The veteran reported alertness to 
car's backfiring or gun firing.  He also testified that he 
has flashbacks sometimes two and three times per week. The 
veteran reported depression, which occurs a couple times per 
week or on certain occasions, such as the anniversary of his 
mother's death.  The veteran indicated taking a medication 
for flashbacks and another for depression.

He further testified that he falls asleep around 11:00 p.m., 
and then wakes up by 2:30 or 3:00 a.m.  He said that he has 
difficulty falling back to sleep, in part because he has to 
"check around" his house.  He reported returning to sleep 
anywhere from 3:30 to 7:00 a.m.  The veteran stated that he 
does not have panic attacks, however.  

An Emergency Medical Run report from February 2004 indicates 
the veteran was found lying on the floor in an altered mental 
state.  The veteran was given glucose intravenously and, when 
his glucose level increased, he refused transportation to the 
hospital.  Following a motor vehicle collision in March 2005, 
the veteran's blood glucose was 39.  After oral glucose was 
administered, he again refused further treatment.

In a September 2003 rating decision, the RO granted separate 
evaluations for peripheral neuropathy of the right and left 
lower extremities and coronary artery disease as associated 
with type 2 diabetes mellitus.  That decision also included 
cataracts and impotence in the evaluation for diabetes 
mellitus.

Analysis

The veteran in this case seeks an increased evaluation for 
service connected PTSD and diabetes mellitus with diabetic 
retinopathy, cataracts, and impotence.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2004).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally, the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Diabetes Mellitus Type II, with Diabetic Retinopathy, 
Cataracts, and Impotence.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent for his service-connected diabetes, even 
when taking into consideration the concept of "staged" 
ratings.

The veteran is currently evaluated under the criteria listed 
at 38 C.F.R. § 4.119, Diagnostic Code 7913 for rating 
diabetes mellitus.  Under Diagnostic Code 7913, a 100 percent 
disability rating will be assigned when manifestations of 
diabetes mellitus require more than one daily injection of 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent disability 
rating will be assigned when diabetes mellitus requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 40 percent 
disability rating is for assignment when diabetes requires 
insulin, restricted diet, and regulation of activities.  A 20 
percent evaluation is assignable where the diabetes requires 
insulin and a restricted diet, or oral hypoglycemic agents 
and restricted diet.  

Compensable complications of diabetes are separately 
evaluated unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119; Diagnostic 
Code 7913, Note (1) (2004).

During the pendency of this appeal, service connection has 
been established for diabetic neuropathy and coronary artery 
disease with hypertension, as secondary to diabetes mellitus.  
Any limitation of function due to those disabilities cannot 
be considered in determining the appropriate rating for 
diabetes mellitus.  See 38 C.F.R. § 4.14 (2003) (evaluation 
of the same disability under more than one diagnosis is to be 
avoided).

In the veteran's March 2003 notice of disagreement, he stated 
that he was entitled to a higher disability rating because 
his diabetes mellitus has affected his eyesight.  
For VA purposes, the severity of impaired central visual 
acuity is determined by comparing visual test results on the 
Snellen index with the criteria set forth in 38 C.F.R. § 
4.84(a), DC 6061 to 6079 (2004).  The best distant vision 
attainable after the best correction by glasses will be the 
basis of the rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(2004).

When the vision in each eye is 20/40 or better, a 
noncompensable rating is warranted.  38 C.F.R. § 4.84(a), DC 
6079.  A 10 percent rating is warranted when the corrected 
vision in one eye is 20/50 or 20/70 or 20/100, and the 
corrected vision in the other eye is no worse than 20/40, or 
when corrected vision in both eyes is 20/50.  A 20 percent 
rating is warranted when corrected vision in one eye is 
20/50, and corrected vision in the other eye is 20/70 or 
20/100.  Id.

In the instant case, the only visual findings complying with 
38 C.F.R. § 4.75 are those from the May 2003 VA examination.  
At that time the veteran's best corrected visual acuity at 
distance was 20/30 in the right eye and 20/40 in the left 
eye. The appropriate corresponding rating for this level of 
disability is non-compensable.  Moreover, there is no 
substantial difference between the veteran's near and far 
visual acuity.

The Board notes that private treatment records from March 
2001, June 2001, and November 2001 provide visual acuities 
that appear to fall within 20/40 to 20/60, which would seem 
to indicate a compensable rating under Diagnostic Code 6079.  
However, 38 C.F.R. § 4.75 requires the rating to be based on 
the best distance vision after the best correction with 
glasses.  As the private examinations do not indicate that 
these visual acuities represent best corrected distance 
vision, the Board cannot base a higher rating on these 
records.  Because the veteran's defective vision is non-
compensable, it is considered part of the diabetic process, 
and a separate rating for this is not warranted.  See 
38 C.F.R. § 4.119 Diagnostic Code 7913 note (2) (2004).  

In this case, the extent to which the diabetic process is 
manifest in the veteran is best characterized by the 
requirements of insulin and a restricted diet.  Records of 
both private and VA treatment note the use of an insulin 
pump.  Although the veteran was treated by emergency medical 
technicians on two occasions, once in February 2004 and once 
in March 2005 following a motor vehicle collision, there is 
no evidence that the veteran has required hospitalization for 
hypoglycemic reactions or ketoacidosis, nor is he seen twice 
a month for his diabetes.  

The veteran is not entitled to a disability rating of 40 
percent or higher because there is no indication that he 
faces restricted activities due to his condition.  
Additionally, there is no evidence that the veteran must 
avoid strenuous employment or recreational activities because 
of his diabetes.  While physicians have advised the veteran 
to avoid driving at night, he may still drive.  The Board 
observes that the veteran's hearing testimony indicates he is 
not able to read or write.  However, these remarks are not 
supported by the competent medical evidence relating to the 
veteran's corrected vision and the fact that he was found to 
be slightly nearsighted.

Based on the aforementioned, the Board is of the opinion that 
the 20 percent evaluation currently in effect for service-
connected diabetes mellitus is appropriate, and that an 
increased rating is not warranted.  This is particularly the 
case given the current evidence fails to demonstrated that 
his diabetes mellitus with diabetic retinopathy, cataracts, 
and impotence requires the regulation of the veteran's daily 
activities separate and apart from that already compensated 
as peripheral (diabetic) neuropathy of the lower extremities 
and coronary artery disease.  Under the circumstances, the 
veteran's claim for an increased evaluation is denied.  

For the reasons stated above, the Board finds that there were 
no distinctive periods where the veteran's service-connected 
diabetes mellitus with diabetic retinopathy, cataracts and 
impotence met or nearly approximated the criteria necessary 
for a rating in excess of 20 percent.  In reaching the 
conclusions above the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

II.  PTSD

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  Occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, regulations state that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a) (2004).  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b) (2004).

The evidence reveals that the veteran suffers from chronic 
sleep impairment due to nightsweats, nightmares, and 
flashbacks.  Repeated complaints of sleep problems have 
apparently lead to his need to sleep in a separate room from 
his spouse.  Other symptoms including guilt, anger, feelings 
of isolation, and depression.  The VA examiner assigned a GAF 
score of 60, which indicates moderate symptomatology.  
Considering all of the evidence of record, the Board finds 
that the veteran's PTSD meets the criteria for a 30 percent 
evaluation, and has done so since the inception of the claim.  

The Board further finds that the evidence does not support a 
rating in excess of 30 percent.  For example, the evidence 
does not show a flattened affect, panic attacks, impairment 
of short and long term memory.  Moreover, his speech was 
found to be relevant and coherent, his judgment was intact, 
and there was no evidence of any thought disorder.  At 
numerous medical and psychiatric evaluations, the veteran has 
been able to interact with his examiners; give clear and 
detailed accounts of his military and personal history; and 
express competence in handling personal matters.  

In addition, the evidence shows that the veteran has been 
married for a number of years, was employed full time until 
he recently retired.  He reported having friends he visits in 
other states.  Thus, the evidence does not establish 
difficulty in establishing and maintaining effective work and 
social relationships.  Moreover, the VA examiner noted that 
the veteran's symptoms were moderate, and assigned a GAF 
score of 60,  which indicates moderate symptoms or moderate 
difficulty in social, occupation or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  



Finally, the Board finds that the severity of the veteran's 
service-connected PTSD does not constitute difficulty in 
establishing and maintaining effective work and social 
relationships so as to warrant the next higher rating of 50 
percent under Diagnostic Code 9411.  The Board notes that 
despite some marital trouble, the veteran is still married.  
Additionally, he has at least one friendship with a fellow 
veteran who is part of his therapy group, and has friends he 
visits in other states as well.  

Resolving all doubt in favor of the veteran, the Board finds 
that the criteria for a 30 percent disability rating, but no 
higher, for PTSD are met.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
with diabetic retinopathy, cataracts, and impotence is 
denied.

A 30 percent rating for PTSD is granted, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits.



	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


